Lindsay, J.
These are three cases brought up by appeal from the district court of Ellis county, by the attorney for the state, from the judgments of that court, quashing the indictments against them, as overseers of roads, for insufficiency. There were various exceptions taken to the indictments, which are substantially, to all of them, that no offense, is charged known to the penal laws of the state; *505that the indictments do not show that the facts charged took place while the several defendants were overseers of the road; and the specific days when the roads were out of repair are not charged. These are substantially the exceptions taken to all three .of the indictments, which are nearly identical in the language u.;cd in describing the offenses of these several defendants. By the rules' of construction in the common law penal r-fiitutes were taken strictly, ajrd every fair intendment wa; allowed in favor of the party accused. Rot so, however, in the administration of the criminal law in this state, since the adoption of the penal or criminal code. Every penal law is now to be construed according to the plain import of the language in which it is written, (see Penal or Criminal Code, Paschal’s Dig., Art. 1611, p. 396.) Testing these several indictments by this rule of construction, we think it manifestly appears in each and all of them that there is a distinct charge that these several defendants, as overseers of certain specific precincts of certain designated public roads in the county, neglected to keep their roads, of which they were the overseers, to wit, their several precincts, in good repair;. and suffered them so to remain out of repair for twenty days at one time necessarily while they were such overseers. It would be a distortion of the plain import of language to suppose that it could be applied to any other time than when they were such overseers of the road. If the facts upon proof showed that the roads were not so out of repair for twenty days at one time, in the language of the statute, while they were overseers, there would be a defect of proof, and they would be .acquitted upon trial. ' We can see.no sufficient ground in the record of these cases for sustaining the exceptions to these indictments and the quashing of them by the court.
Wherefore, the judgment qf the court below is reversed in each and all of these cases, and they are severally
Remanded.